Filed 6/7/16 P. v. Stewart CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F070706
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. SC062554C)
                   v.

DARRELL CEDRIC STEWART,                                                                  OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Kern County. Michael G. Bush,
Judge.
         Carol Foster, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Kane, Acting P.J., Poochigian, J. and Franson, J.
       Appellant Darrell Cedric Stewart appeals from the trial court’s denial of his
motion to be resentenced pursuant to the Three Strikes Reform Act of 2012 (Pen. Code,
§ 1170.126).1 Following independent review of the record pursuant to People v. Wende
(1979) 25 Cal. 3d 436, we affirm.
                      FACTUAL AND PROCEDURAL HISTORY
       On April 19, 1995, Bakersfield police officers responded to Aldo’s Nightclub on a
report of a disturbance. An officer spoke to Edward Quintana, the club’s vice president,
who told him that a man walked past him holding a gun and got into a car. Officers
subsequently stopped the car, which had Stewart and three other men inside. Quintana
identified Stewart as the man he had seen with a gun. However, no gun was found in the
car.
       Officers also stopped a car with three women inside, and in that car found two
.380-caliber semiautomatic pistols. One of the women told the officers that she and
another woman had seen a man run by their car and throw something in through the
passenger’s window.
       On September 27, 1995, a jury convicted Stewart of possession of a firearm by a
convicted felon (§ 12021, subd. (a)). The following day the court found true allegations
that Stewart had two prior convictions within the meaning of the Three Strikes law
(§ 667, subds. (b)-(i)).
       On October 26, 1995, the court sentenced Stewart to an indeterminate term of
25 years to life.
       “On November 6, 2012, the electorate passed Proposition 36, also known as the
[Three Strikes] Reform Act. Among other things, this ballot measure enacted section
1170.126, which permits persons currently serving an indeterminate life term under the
Three Strikes law to file a petition in the sentencing court seeking to be resentenced to a

1      All further statutory references are to the Penal Code.


                                             2
determinate term as a second striker. (§ 1170.126, subd. (f).) If the trial court
determines, in its discretion, that the defendant meets the criteria of section 1170.126,
subdivision (e), the court may resentence the defendant. (§ 1170.126, subds. (f), (g).)”
(People v. Brown (2014) 230 Cal. App. 4th 1502, 1507.)
       On August 11, 2014, Stewart petitioned the trial court for a recall of sentence
pursuant to section 1170.126.
       On October 29, 2014, the trial court denied the petition.
       Stewart’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Stewart has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3